DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-26 of U.S. Patent No. 11,237,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patent entirely overlap the scope of the respective claims of the instant application.  Independent Claims 1, 8, 14, 16, 22, and 24 of the instant application are compared with Independent Claims 1, 8, 14, 16, 22, and 24 of the cited U.S. Patent below.

Claim 1 of Instant Application
Claim 1 of U.S. 11,237,647
1. A coordinate input processing apparatus comprising:

a position detection apparatus that includes a sensor which, in operation, detects a position pointed to by an electronic pen, and circuitry which, in operation, acquires pen state information regarding a state of the electronic pen held by a person; and

a communication circuit which, in operation, transmits to an emotion estimation apparatus coordinates corresponding to the position pointed to by the electronic pen and the pen state information in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information regarding a distracted state of the person holding the electronic pen, and receives from the emotion estimation apparatus the coordinates corresponding to the position pointed to by the electronic pen, the pen state information included in the emotional state estimation request, and the information regarding the distracted state of the person holding the electronic pen in an emotional state estimation response having the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the distracted state of the person holding the electronic pen.
1. A coordinate input processing apparatus comprising:

a position detection apparatus that includes a sensor which, in operation, detects a position pointed to by an electronic pen, and circuitry which, in operation, acquires pen state information regarding a state of the electronic pen held by a person; and

a communication circuit which, in operation, transmits to an emotion estimation apparatus coordinates corresponding to the position pointed to by the electronic pen and the pen state information in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information regarding an emotional state of the person holding the electronic pen, and receives from the emotion estimation apparatus the coordinates corresponding to the position pointed to by the electronic pen, the pen state information included in the emotional state estimation request, and the information regarding the emotional state of the person holding the electronic pen in an emotional state estimation response having the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the emotional state of the person holding the electronic pen.



Claim 8 of Instant Application
Claim 8 of U.S. 11,237,647
8. An emotion estimation apparatus comprising:

a communication circuit which, in operation, receives coordinates corresponding to a position pointed to by an electronic pen and pen state information acquired by a position detection apparatus in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information regarding a distracted state of the person holding the electronic pen;

an emotion estimation-oriented information storage device which, in operation, stores information regarding the distracted state of the person holding the electronic pen and range information regarding a range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information regarding a state of the electronic pen held by the person at a time of being in the distracted state, the information regarding the distracted state and the range information being associated with one another; and

a processor which, upon receipt of the emotional state estimation request from a coordinate input processing apparatus, estimates the distracted state of the person holding the electronic pen having transmitted the emotional state estimation request by referencing the emotion estimation-oriented information storage device, and generates an emotional state estimation response including the information regarding the estimated distracted state of the person holding the electronic pen, the emotional state estimation response having the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the distracted state of the person holding the electronic pen.
8. An emotion estimation apparatus comprising:

a communication circuit which, in operation, receives coordinates corresponding to a position pointed to by an electronic pen and pen state information acquired by a position detection apparatus in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information regarding an emotional state of the person holding the electronic pen;

an emotion estimation-oriented information storage device which, in operation, stores information regarding the emotional state of the person holding the electronic pen and range information regarding a range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information regarding a state of the electronic pen held by the person at a time of being in the emotional state, the information regarding the emotional state and the range information being associated with one another; and

a processor which, upon receipt of the emotional state estimation request from a coordinate input processing apparatus, estimates the emotional state of the person holding the electronic pen having transmitted the emotional state estimation request by referencing the emotion estimation-oriented information storage device, and generates an emotional state estimation response including the information regarding the estimated emotional state of the person holding the electronic pen, the emotional state estimation response having the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the emotional state of the person holding the electronic pen.



Claim 14 of Instant Application
Claim 14 of U.S. 11,237,647
14. An emotion estimation system comprising:

a coordinate input processing apparatus; and

an emotion estimation apparatus connected with the coordinate input processing apparatus via a communication network,

wherein the coordinate input processing apparatus includes:

an electronic pen;

a position detection apparatus that includes a sensor which, in operation, detects a position pointed to by the electronic pen, and circuitry, which in operation, acquires pen state information regarding a state of the electronic pen held by a person; and

a communication circuit which, in operation, receives coordinates corresponding to the position pointed to by the electronic pen and the pen state information, and transmits to the emotion estimation apparatus coordinates corresponding to the position pointed to by the electronic pen and the pen state information in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information regarding a distracted state of the person holding the electronic pen; and

wherein the emotion estimation apparatus includes:

a receiver which, in operation, receives the coordinates corresponding to the position pointed to by the electronic pen and the pen state information in the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information acquired by the position detection apparatus, and the information regarding the distracted state of the person holding the electronic pen;

an emotion estimation-oriented information storage device which, in operation, stores information regarding to the distracted state of the person holding the electronic pen and range information regarding a range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information regarding the state of the electronic pen held by the person at the time of being in the distracted state, the information regarding to the distracted state and the range information being associated with one another; and

a processor which, in operation, upon receipt of an emotional state estimation request, estimates the distracted state of a person holding the electronic pen having transmitted the emotional state estimation request by referencing the emotion estimation- oriented information storage device, and generates an emotional state estimation response including the coordinates corresponding to the position pointed to by the electronic pen, the pen state information acquired by the position detection apparatus, and the information corresponding to the estimated distracted state, in the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information acquired by the position detection apparatus, and the information regarding the distracted state of the person holding the electronic pen.
14. An emotion estimation system comprising:

a coordinate input processing apparatus; and

an emotion estimation apparatus connected with the coordinate input processing apparatus via a communication network,

wherein the coordinate input processing apparatus includes:

an electronic pen;

a position detection apparatus that includes a sensor which, in operation, detects a position pointed to by the electronic pen, and circuitry, which in operation, acquires pen state information regarding a state of the electronic pen held by a person; and

a communication circuit which, in operation, receives coordinates corresponding to the position pointed to by the electronic pen and the pen state information, and transmits to the emotion estimation apparatus coordinates corresponding to the position pointed to by the electronic pen and the pen state information in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information regarding an emotional state of the person holding the electronic pen; and

wherein the emotion estimation apparatus includes:

a receiver which, in operation, receives the coordinates corresponding to the position pointed to by the electronic pen and the pen state information in the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information acquired by the position detection apparatus, and the information regarding the emotional state of the person holding the electronic pen;

an emotion estimation-oriented information storage device which, in operation, stores information regarding to an emotional state of the person holding the electronic pen and range information regarding a range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information regarding the state of the electronic pen held by the person at the time of being in the emotional state, the information regarding to the emotional state and the range information being associated with one another; and

a processor which, in operation, upon receipt of an emotional state estimation request, estimates the emotional state of a person holding the electronic pen having transmitted the emotional state estimation request by referencing the emotion estimation-oriented information storage device, and generates an emotional state estimation response including the coordinates corresponding to the position pointed to by the electronic pen, the pen state information acquired by the position detection apparatus, and the information corresponding to the estimated emotional state, in the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information acquired by the position detection apparatus, and the information regarding the emotional state of the person holding the electronic pen.



Claim 16 of Instant Application
Claim 16 of U.S. 11,237,647
16. A building apparatus that builds an emotion estimation-oriented information storage device, the building apparatus comprising: 

at least one processor; and 

at least one storage device storing processor-readable instructions that, when executed by the at least one processor, cause the building apparatus to: 

acquire movement information regarding a movement of a person performing pointing input using an electronic pen; 

acquire pen state information regarding the state of the electronic pen held by the person performing the pointing input and associated with the acquired movement information; 

discriminate a distracted state of the person holding the electronic pen based on the movement information; 

obtain range information regarding a range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information at a time of the distracted state from the acquired pen state information, wherein the range information includes a first range of coordinates corresponding to a plurality of positions pointed to by the electronic pen while a sensor is in contact with the electronic pen and a second range of coordinates corresponding to a plurality of positions pointed to by the electronic pen while the sensor is not in contact with the electronic pen;

store information regarding the distracted state and the range information regarding the range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information into the emotion estimation-oriented information storage device, the information regarding the distracted state and the range information being associated with one another;

receive an emotional state estimation request; and

generate an emotional state estimation response including the information regarding the distracted state.
16. A building apparatus that builds an emotion estimation-oriented information storage device, the building apparatus comprising: 

at least one processor; and 

at least one storage device storing processor-readable instructions that, when executed by the at least one processor, cause the building apparatus to: 

acquire biological information regarding a person performing pointing input using an electronic pen; 


acquire pen state information regarding the state of the electronic pen held by the person performing the pointing input and associated with the acquired biological information; 

discriminate an emotional state of the person holding the electronic pen based on the biological information; 

obtain range information regarding a range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information at a time of the emotional state from the acquired pen state information, wherein the range information includes a first range of coordinates corresponding to a plurality of positions | pointed to by the electronic pen while a sensor is in contact with the electronic pen and a second range of coordinates corresponding to a plurality of positions pointed to by the electronic pen while the sensor is not in contact with the electronic pen;

store information regarding the emotional state and the range information regarding the range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information into the emotion estimation-oriented information storage device, the information regarding the emotional state and the range information being associated with one another;

receive an emotional state estimation request; and

generate an emotional state estimation response including the information regarding the emotional state.



Claim 22 of Instant Application
Claim 22 of U.S. 11,237,647
22. An emotion estimation system comprising:

a coordinate input processing apparatus including an electronic pen, a sensor which, in operation, detects a position pointed by the electronic pen, circuitry which, in operation, acquires pen state information regarding the electronic pen held by a person, and a communication circuit which, in operation, transmits coordinates corresponding to the position pointed to by the electronic pen and the pen state information in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information regarding a distracted state the person holding the electronic pen; and

an emotion estimation apparatus including at least one processor, and at least one storage device storing processor-readable instructions that, when executed by the at least one processor, cause the emotion estimation apparatus to acquire the coordinates corresponding to the position pointed to by the electronic pen and pen state information from the emotional state estimation request transmitted by the coordinate input processing apparatus and to acquire movement information, and an emotion estimation-oriented information storage device which, in operation, stores information regarding a distracted state of the person holding the electronic pen and range information regarding a range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information, the information regarding the distracted state and the range information being associated with one another;

wherein the communication circuit of the coordinate input processing apparatus, in operation:

receives information that identifies either the movement information or the distracted state discriminated from the movement information; and 

transmits to the emotion estimation apparatus an emotional state estimation request including the coordinates corresponding to the position pointed to by the electronic pen and the pen state information acquired by the coordinate input processing apparatus; and

wherein the at least one storage device stores processor-readable instructions, when executed by the at least one processor, causes the emotion estimation apparatus to:

upon receipt of a data building request from the coordinate input processing apparatus, store into the emotion estimation-oriented information storage device the information regarding the distracted state of the person holding the electronic pen and the range information regarding the range of values that may be taken by the pen state information regarding the state of the electronic pen held by the person at the time of being in the distracted state, the information regarding the distracted state and the range information being associated with one another; and 

upon receipt of the emotion estimation request from the coordinate input processing apparatus, estimate the distracted state of the person holding the electronic pen having transmitted the emotional state estimation request by referencing the emotion estimation-oriented information storage device by use of the received pen state information, generates an emotional state estimation response including the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information corresponding to the distracted state, and return the generated information to the coordinate input processing apparatus having made the emotional state estimation request, the emotional state estimation response having the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the distracted state of the person holding the electronic pen.
22. An emotion estimation system comprising:

a coordinate input processing apparatus including an electronic pen, a sensor which, in operation, detects a position pointed by the electronic pen, circuitry which, in operation, acquires pen state information regarding the electronic pen held by a person, and a communication circuit which, in operation, transmits coordinates corresponding to the position pointed to by the electronic pen and the pen state information in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information regarding an emotional state the person holding the electronic pen; and 

an emotion estimation apparatus including at least one processor, and at least one storage device storing processor-readable instructions that, when executed by the at least one processor, cause the emotion estimation apparatus to acquire the coordinates corresponding to the position pointed to by the electronic pen and pen state information from the emotional state estimation request transmitted by the coordinate input processing apparatus and to acquire biological information, and an emotion estimation-oriented information storage device which, in operation, stores information regarding an emotional state of the person holding the electronic pen and range information regarding a range of values that may be taken by the coordinates corresponding to the position pointed to by the electronic pen and the pen state information, the information regarding the emotional state and the range information being associated with one another; 

wherein the communication circuit of the coordinate input processing apparatus, in operation: 

receives information that identifies either the biological information or the emotional state discriminated from the biological information; and 

transmits to the emotion estimation apparatus an emotional state estimation request including the coordinates corresponding to the position pointed to by the electronic pen and the pen state information acquired by the coordinate input processing apparatus; and 

wherein the at least one storage device stores processor-readable instructions, when executed by the at least one processor, causes the emotion estimation apparatus to: 

upon receipt of a data building request from the coordinate input processing apparatus, store into the emotion estimation-oriented information storage device the information regarding the emotional state of the person holding the electronic pen and the range information regarding the range of values that may be taken by the pen state information regarding the state of the electronic pen held by the person at the time of being in the emotional state, the information regarding the emotional state and the range information being associated with one another; and

upon receipt of the emotion estimation request from the coordinate input processing apparatus, estimate the emotional state of the person holding the electronic pen having transmitted the emotional state estimation request by referencing the emotion estimation- oriented information storage device by use of the received pen state information, generates an emotional state estimation response including the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and information corresponding to the emotional state, and return the generated information to the coordinate input processing apparatus having made the emotional state estimation request, the emotional state estimation response having the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the emotional state of the person holding the electronic pen.



Claim 24 of Instant Application
Claim 24 of U.S. 11,237,647
24. An emotion estimation apparatus comprising: 

a communication circuit which, in operation, receives coordinates corresponding to a position pointed to by an electronic pen and pen state information acquired by a position detection apparatus in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to a position pointed to by the electronic pen and the pen state information, information regarding a distracted state of the person holding the electronic pen; 

at least one processor; and 

at least one storage device storing processor-readable instructions that, when executed by the at least one processor, cause the emotion estimation apparatus to: 

store information regarding a distracted state of a person holding the electronic pen and pen state information regarding the state of the electronic pen held by the person at a time of being in the distracted state, the information regarding the distracted state and the pen state information being associated with one another; 

generate trained data by performing machine learning using the pen state information acquired by the position detection apparatus and movement information detected by a movement information detection apparatus worn by the person holding the electronic pen, upon receipt of an emotional state estimation request including the pen state information regarding the electronic pen, using the trained data to estimate the distracted state of the person holding the electronic pen having transmitted the request information based on the received pen state information; and 

generate an emotional state estimation response including the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the distracted state of the person holding the electronic pen, the emotional state estimation response having the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the distracted state of the person holding the electronic pen.
24. An emotion estimation apparatus comprising:

a communication circuit which, in operation, receives coordinates corresponding to a position pointed to by an electronic pen and pen state information acquired by a position detection apparatus in an emotional state estimation request having a format that includes a plurality of fields configured to respectively store the coordinates corresponding to a position pointed to by an electronic pen and the pen state information, information regarding an emotional state of the person holding the electronic pen; 

at least one processor; and 

at least one storage device storing processor-readable instructions that, when executed by the at least one processor, cause the emotion estimation apparatus to: 

store information regarding an emotional state of a person holding the electronic pen and pen state information regarding the state of the electronic pen held by the person at a time of being in the emotional state, the information regarding the emotional state and the pen state information being associated with one another; 

generate trained data by performing machine learning using the pen state information acquired by the position detection apparatus and biological information detected by the a biological information detection apparatus worn by the person holding the electronic pen, upon receipt of an emotional state estimation request including the pen state information regarding the electronic pen, using the trained data to estimate the emotional state of the person holding the electronic pen having transmitted the request information based on the received pen state information; and 

generate an emotional state estimation response including the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the emotional state of the person holding the electronic pen, the emotional state estimation response having the format that includes the plurality of fields configured to respectively store the coordinates corresponding to the position pointed to by the electronic pen, the pen state information, and the information regarding the emotional state of the person holding the electronic pen.



Independent Claims 1, 8, 14, 16, 22, and 24 of the instant application differ from Independent Claims 1, 8, 14, 16, 22, and 24 of the cited U.S. Patent in that the claims of the instant application are directed, in part, to the determination of a “distracted state” and the claims of the cited U.S. Patent are directed, in part, to the determination of an “emotional state.”  However, one of ordinary skill in the art would have recognized, given the broadest reasonable interpretation of the claims, that a “distracted state” can be an “emotional state” and vice versa.  That is, there is no patentable distinction between the determination and/or characterization of an “emotional state” relating to a person’s feelings, emotions, and/or mental condition and the determination and/or characterization of a “distracted state” relating to a person’s feelings, emotions, and/or mental condition.  Likewise, one of ordinary skill in the art would have recognized, given the broadest reasonable interpretation of the claims, that the “biological information,” as recited in Independent Claims 16, 22, and 24 of the cited U.S. Patent, can be the “movement information” as recited in Independent Claims 16, 22, and 24 of the instant application.  That is, there is not patentable distinction between the claimed “movement information detected by a movement information detection apparatus worn by the person holding the electronic pen” of the instant application and the claimed “biological information detected by a biological information detection apparatus worn by the person holding the electronic pen” of the cited U.S. Patent, as both the “movement information” and the “biological information” can be the same information.
Dependent Claims 2-7, 9-13, 15, 17-21, 23, and 25-26 of the instant application are likewise rejected because they are entirely overlapped in scope, respectively, by dependent Claims 2-7, 9-13, 15, 17-21, 23, and 25-26 of the cited U.S. Patent.  
Therefore, Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-26 of U.S. Patent No. 11,237,647.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622